Citation Nr: 1217375	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  00-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.

2.  Entitlement to service connection for a kidney disability.

(A claim of service connection for a right knee disability and claims for higher ratings for low back strain and memory loss are the subjects of a separate decision by a panel of members of the Board of Veterans' Appeals.)


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from March 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the March 1999 decision, the RO denied the Veteran's claim of service connection for a kidney disorder.  In the December 2010 decision, the RO denied a petition to reopen a previously denied claim of service connection for a right hip disorder.  

In July 2006, the Board remanded the Veteran's claim for service connection for a kidney disorder for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The agency of original jurisdiction (AOJ) issued an SOC concerning his kidney claim in June 2007, and the Veteran perfected his appeal of this issue in August 2007.  The Board again remanded the Veteran's claim for service connection for a kidney disorder in January 2008 to afford the Veteran the opportunity to testify before a Veterans Law Judge.  The AOJ scheduled a videoconference hearing, which was held in November 2011.  

In November 2011, the Veteran presented testimony on the above issues at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.  

The Board acknowledges that, at the November 2011 hearing, the Veteran also presented testimony on additional issues-issues that had been the subject of a July 2006 action by a panel of three members of the Board.  The panel was created because the Veteran had previously presented testimony at a July 2001 hearing before a Veterans Law Judge who left the Board's employ and testimony at a 2006 hearing before a second member of the Board.  (The law requires that when two hearings have been held by different Veterans Law Judges concerning the same issues, the Board must form a panel of not fewer than three Veterans Law Judges to decide those issues, which panel will include the judges who held hearings.  38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).)  Nevertheless, because the Veteran did not provide testimony at the July 2001 hearing as to the right hip and kidney issues, adjudication by the one Board member before whom testimony was provided in 2011 is appropriate.  (The issues previously assigned for panel consideration are addressed in a separate decision by a panel of members of the Board.)  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's petition to reopen his previously denied claim of service connection for a right hip disorder, as well as his claim of service connection for a kidney disorder, including as secondary to service-connected low back strain.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the RO provided the Veteran a notice letter concerning his claim of service connection for a kidney disorder on a direct basis in April 2001.  However, the Veteran has stated in multiple submissions to VA, as well as at his November 2011 hearing, that he believes he developed a kidney disorder secondary his service-connected back disorder, or alternately to medication used to treat his service-connected back disability.  The Board thus finds that consideration must be given to service connection for a kidney disorder as secondary to service-connected back disability.  Because the Veteran has not been provided proper notice concerning the information or evidence needed t o establish this secondary service connection claim, the Board finds action is required to satisfy the notification provisions of the VCAA regarding this issue.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the agency of original jurisdiction (AOJ) must, prior to re-adjudication in accordance with this remand, issue a supplemental notice letter that specifically addresses the claim of service connection for a kidney disorder secondary to service-connected back disability, to include the information and evidence needed to substantiate such a claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois.  Records in the file specifically document treatment at the Jesse Brown VAMC dated most recently in January 2011.  However, at his November 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he continued to receive ongoing treatment at the VAMC and was in fact an inpatient at that time.  The Board acknowledges that the AOJ has sought records of the Veteran's treatment at the Jesse Brown VAMC for the time period ending in January 2011.  It does not appear, however, that the AOJ searched for any records for the period more recent than January 2011 from the Jesse Brown VAMC; no such records are present in the file; nor is there evidence that the AOJ has sought these more recent treatment records.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims for service connection, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Jesse Brown VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

A review of the claims file further reflects that the Veteran stated at his November 2011 hearing before the undersigned Veterans Law Judge that he had obtained treatment from private treatment providers at both Mercy Hospital and the University of Illinois Hospital at times during the appeal period.  However, it does not appear that the AOJ has sought any treatment records from the identified private hospitals; nor are any such records present in the file.  Therefore, as the identified private records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain all available treatment records from Mercy Hospital and the University of Illinois Hospital, as well as from any other treatment provider identified by the Veteran.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  Such notice must specifically include the legal criteria governing claims for secondary service connection and what is required to substantiate such a claim.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The AOJ must obtain from the Jesse Brown VA Medical Center in Chicago, Illinois, any available medical records pertaining to the Veteran's evaluation or treatment at any time since January 1, 2011, including in particular the Veteran's inpatient treatment at that facility in November 2011.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  The AOJ must request all available treatment records from Mercy Hospital and the University of Illinois Hospital, as well as any other private treatment providers identified by the Veteran.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  (The AOJ must obtain releases from the Veteran as necessary.)  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

